IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RICHARD DUANE ERDEN JR.,               NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-4238

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 7, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Richard Duane Erden Jr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.